Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court

                               December 7, 2015                   (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station                                                     RECEIVED IN
Austin, TX 78711                                             COURT OF CRIMINAL APPEALS

                                                                   DEC 1h 2015
        Re:   Charles Christopher Lancaster
              v. Texas                                          Abel Acosta, Clerk
              No. 15-6373
              (Your No. WR-59,676-07; WR-59,676-08)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

      The motion of petitioner for leave to proceed in forma pauperis is
denied, and the petition for a writ of certiorari is dismissed. See Rule 39.8.
As the petitioner has repeatedly abused this Court's process, the Clerk is
directed not to accept any further petitions in noncriminal matters from
petitioner unless the docketing fee required by Rule 38(a) is paid and the
petition is submitted in compliance with Rule 33.1. See Martin v. District of
Columbia Court of Appeals, 506 U.S. 1 (1992) (per curiam).



                                        Sincerely,




                                        Scott S. Harris, Clerk